DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
 	This application discloses and claims only subject matter disclosed in prior application no. 13/830,580 (US Patent 9,656,567), filed 03/14/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 1-5 are objected to because of the following informalities:  
 	In claim1, line 3, the Examiner suggests to delete “…may connect…” and replace with “…is connected…”  
 	The dependent claims are objected for the reasons as the independent claim from which they depend.
 	Appropriate correction is required.

Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 	Claims 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 9,656,567. This is a statutory double patenting rejection.

 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14 of U.S. Patent No. 10,464,435. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar devices/methods with electronic instruments (see claims below for comparison).  
Application: 17/210,154
US Patent: 10,464,435
1. A method for an electric vehicle charging station to dynamically respond to power limit messages, wherein the electric vehicle charging station includes a set of one or more charging ports, each of which may connect an electric vehicle to the electric vehicle charging station for charging service, the method comprising: receiving a message that indicates a request to limit an amount of power to an identified percentage, wherein the message is applicable to one or more of the set of charging ports; and for each of the set of charging ports that the message is applicable, performing the following: based on a history of power provided through that charging port over a period of time, causing the amount of power that is capable of being provided through that charging port to be limited according to the identified percentage.
1. A method in an electric vehicle charging station, the method comprising: 




receiving, at the electric vehicle charging station, a message that indicates a request to limit an amount of power to an identified percentage, wherein the message is applicable to one or more of a set of one or more charging ports that are each configured to connect an electric vehicle to the electric vehicle charging station; and for each of the set of one or more charging ports that the message is applicable, performing the following: based on a history of power provided through that charging port over a period of time, causing the amount of power that is capable of being provided through that charging port to be limited according to the identified percentage.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 13
Claim 13
Claim 14


 	Claims 1-2, 6-7, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 13-15 of U.S. Patent No. 10,953,760. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar devices/methods with electronic instruments (see claims below for comparison).  
Application: 17/210,154
US Patent: 10,953,760
1. A method for an electric vehicle charging station to dynamically respond to power limit messages, wherein the electric vehicle charging station includes a set of one or more charging ports, each of which may connect an electric vehicle to the electric vehicle charging station for charging service, the method comprising: 
receiving a message that indicates a request to limit an amount of power to an identified percentage, wherein the message is applicable to one or more of the set of charging ports; and for each of the set of charging ports that the message is applicable, performing the following: based on a history of power provided through that charging port over a period of time, causing the amount of power that is capable of being provided through that charging port to be limited according to the identified percentage.
1. A method for an electric vehicle charging station to dynamically respond to power limit messages, wherein the electric vehicle charging station includes a plurality of charging ports, wherein each charging port in the plurality of charging ports is operable to connect an electric vehicle to the electric vehicle charging station for charging service, the method comprising: receiving a first message that indicates a first request to limit an amount of power to a first identified percentage, wherein the first message is applicable to the plurality of charging ports; and 
based on a history of power provided through an aggregate of the plurality of charging ports over a period of time, causing the amount of power that is capable of being provided through the plurality of charging ports to be limited according to the first identified percentage.
Claim 2 
Claim 2
Claim 6
Claim 7
Claim 7
Claim 8
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15 


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxter et al.
US Pub 2011/0316482



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/26/2022